NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                            IN RE: MH2020-004756

                            No. 1 CA-MH 20-0085
                                 FILED 3-23-2021


           Appeal from the Superior Court in Maricopa County
                          No. MH2020-004756
            The Honorable Christian Bell, Judge Pro Tempore


                                  AFFIRMED


                                   COUNSEL

Maricopa County Legal Defender’s Office, Phoenix
By Anne H. Phillips
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Howard P. Levine
Counsel for Appellee
                         IN RE: MH 2020-004756
                          Decision of the Court


                     MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge Michael J. Brown joined.


W E I N Z W E I G, Judge:

¶1           Patient appeals the superior court’s order for involuntary
mental health treatment. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             This case involves an order for involuntary mental heath
treatment. On June 15, 2020, Dr. Winona Belmonte, a psychiatrist,
petitioned the superior court for permission to conduct an involuntary
mental health evaluation of Patient. Dr. Belmonte asserted “[t]here is
reasonable cause to believe” that Patient has a persistent or acute mental
disability but refuses a voluntary mental heath evaluation.

¶3            Patient was promptly notified, detained and taken for a
mental health evaluation by Dr. Devna Rastogi and Dr. Shabnam Sood,
both psychiatrists. Dr. Rastogi and Dr. Sood concluded that Patient was
persistently or acutely disabled from schizophrenia and required treatment,
but refused to accept that treatment. Both doctors also found “a reasonable
prospect” that Patient’s mental heath disorder was “treatable” by
“combined inpatient and outpatient treatment.”

¶4             The superior court was petitioned on June 19 for an order
requiring treatment under A.R.S. § 36-533(A), alleging that Patient was
persistently or acutely disabled and would benefit from a combined
inpatient and outpatient treatment. Dr. Rastogi and Dr. Sood provided
affidavits to support the petition.

¶5            On July 2, the court conducted a telephonic evidentiary
hearing on the petition. The parties stipulated to the admission of Dr.
Rastogi’s and Dr. Sood’s affidavits. The court received testimony from Dr.
Rastogi, Patient and Dr. Jack Potts, a psychiatrist who Patient retained to
perform an independent medical evaluation. Dr. Potts concluded that
Patient’s issues related to autism spectrum disorder, not a psychotic
disorder, and treatment likely would prove unhelpful. Dr. Rastogi
reiterated the findings in her affidavit.



                                    2
                          IN RE: MH 2020-004756
                           Decision of the Court

¶6             That same day, the court ordered that Patient undergo
involuntary treatment, finding (1) “by clear and convincing evidence the
Patient is suffering from a mental disorder and, as a result, is persistently
or acutely disabled, is in need of treatment and is either unwilling or unable
to accept voluntary treatment,” and (2) “[P]atient will follow the prescribed
outpatient treatment plan, and will not likely become dangerous or suffer
more serious physical harm or serious illness or further deterioration if said
plan is followed.” Patient timely appealed. We have jurisdiction. See
A.R.S. § 36-546.01.

                               DISCUSSION

¶7              “We view the facts in the light most favorable to sustaining
the trial court’s judgment.” In re MH 2008–001188, 221 Ariz. 177, 179, ¶ 14
(App. 2009). We “will not reverse an order for involuntary treatment unless
it is ‘clearly erroneous and unsupported by any credible evidence.’” In re
MH2009–002120, 225 Ariz. 284, 290, ¶ 17 (App. 2010) (citation omitted). We
review de novo, however, the application and interpretation of statutes
involving involuntary mental health treatment. In re MH2010–002637, 228
Ariz. 74, 78, ¶ 13 (App. 2011). “Because involuntary treatment proceedings
may result in a serious deprivation of appellant’s liberty interests, statutory
requirements must be strictly met.” In re Maricopa Cnty. Super. Ct. No. MH
2001–001139, 203 Ariz. 351, 353, ¶ 8 (App. 2002).

¶8            To secure an involuntary order of treatment, a petition must
show by clear and convincing evidence that a patient suffers from a
“persistent or acute disability,” which has three elements:

       (a)    If not treated has a substantial probability of causing
       the person to suffer or continue to suffer severe and abnormal
       mental, emotional or physical harm that significantly impairs
       judgment, reason, behavior or capacity to recognize reality.

       (b)    Substantially impairs the person’s capacity to make an
       informed decision regarding treatment, and this impairment
       causes the person to be incapable of understanding and
       expressing an understanding of the advantages and
       disadvantages of accepting treatment and understanding and
       expressing an understanding of the alternatives to the
       particular treatment offered after the advantages,
       disadvantages and alternatives are explained to that person.




                                      3
                           IN RE: MH 2020-004756
                            Decision of the Court

       (c)   Has a reasonable prospect of being treatable by
       outpatient, inpatient or combined inpatient and outpatient
       treatment.

A.R.S. § 36-501(32), -540(A).

¶9            Patient argues the superior court received insufficient
evidence to prove his condition had “a reasonable prospect of being
treatable” under A.R.S. § 36-501(32)(c) because Dr. Rastogi and Dr. Sood
offered only general statements about Patient’s treatability and there “was
persuasive evidence offered by Dr. Potts that [Patient] was not treatable,
despite Dr. Rastogi’s differing opinion.”

¶10          We find no error. There was ample evidence to support the
superior court’s finding by clear and convincing evidence that Patient was
treatable. Both Dr. Rastogi and Dr. Sood found “a reasonable prospect”
that Patient’s mental heath disorder was “treatable” by “combined
inpatient and outpatient treatment.” Dr. Rastogi concluded that:

       The patient will improve with treatment of his psychotic
       symptoms with appropriate antipsychotic medications in an
       inpatient setting until such time as his judgment and behavior
       are sufficiently improved to allow for safe treatment on an
       outpatient basis.

Dr. Sood concluded that:

       The patient requires stabilization in an inpatient setting until
       he has been stabilized and his judgment improved
       sufficiently to allow for safe, ongoing treatment as an
       outpatient.

¶11            Patient counters with the contrary opinion of Dr. Potts. But
that testimony only demonstrated a difference of opinion between him and
Dr. Rastogi and Dr. Sood, which the superior court resolved in favor of
treatment. See In re Pima Cnty. Mental Health No. MH–2010–0047, 228 Ariz.
94, 98, ¶ 17 (App. 2011) (“It was for the trial court,” as “the trier of fact, to
consider the evidence presented and weigh it based on the court’s
assessments of credibility and reliability, and to resolve any conflicts that
might exist.”). The superior court “is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and make
appropriate findings.” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280,
¶ 4 (App. 2002). “A finding of fact is not clearly erroneous if substantial



                                       4
                          IN RE: MH 2020-004756
                           Decision of the Court

evidence supports it, even if substantial conflicting evidence exists.” Kocher
v. Ariz. Dep’t of Rev., 206 Ariz. 480, 482, ¶ 9 (App. 2003).

                               CONCLUSION

¶12           Finding no error, we affirm Patient’s court-ordered treatment.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5